                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                             FILE NO.: 4:19-cv-00030-BO


STAN C. STANLEY,                      )
                                      )
                Plaintiff,            )
                                      )              PLAINTIFF’S OBJECTION TO
       v.                             )             DEFENDANT’S STATEMENT OF
                                      )             UNDISPUTED MATERIAL FACTS
UNIVERSAL CABLE                       )
HOLDINGS, INC. d/b/a                  )
Suddenlink Communications,            )
                                      )
                Defendant.            )
                                      )


       Plaintiff Stan C. Stanley objects to Defendant Universal Cable Holdings, Inc.’s Statement

of Undisputed Facts (“Statement”) [Doc. No. 41], filed in support of its Motion for Summary

Judgment [Doc. No. 39] (the “Motion”). The Statement fails to limit the “facts” to those that are

“material” to the Motion. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

(explaining that a fact is “material” only if it “might affect the outcome of the suit under the

governing law”). Rather than providing only material facts, Defendant offers, eighty-five

paragraphs including general background information that is not “material.” Instead many of the

alleged facts are argumentative and self-serving.

       Pursuant to Local Civil Rule 56.1(a)(2), Plaintiff respectfully submits the following

paragraphs of Defendant’s Statement as disputed or immaterial:

       1.       Universal Cable Holdings, Inc. d/b/a Suddenlink Communications is a

                corporation organized and existing under the laws of the state of Delaware. It is

                authorized do business in North Carolina and does conduct business activities in




            Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 1 of 22
         North Carolina. [Doc. No. 12, p. 2]

                PLAINTIFF’S RESPONSE: Admitted

2.       Suddenlink is a subsidiary of Altice USA which specializes in cable television,

         highspeed internet, broadband phone, home security, and advertising for

         residential and commercial customers. [Arbaugh Decl. ¶ 4]

                PLAINTIFF’S RESPONSE: Admitted.

3.       Suddenlink has several facilities in North Carolina, including a location in

         Greenville, North Carolina, where Plaintiff worked. [Stanley 43:4-10]

                PLAINTIFF’S RESPONSE: Admitted.

4.       Plaintiff began working with a predecessor of Suddenlink on July 9, 2001.

         [Arbaugh Decl. ¶ 5]

                PLAINTIFF’S RESPONSE: Plaintiff disputes this purported fact.

         Plaintiff was hired in July of 2000 following the birth of his first child. [Stanley

         Aff. ¶ 2]. See also App’x F of Suddenlink’s Bid to Beaufort County Schools,

         produced as Suddenlink 002290.

5.       In February 2008, Plaintiff became a sales engineer—a position he held until his

         termination. [Arbaugh Decl. ¶ 6; Exhibit 1]

                PLAINTIFF’S RESPONSE: Admitted.

6.       As a Sales Engineer, Plaintiff performed a variety of duties, including

         accompanying Account Executives on sales visits; assisting Account Executives

         with developing proposals; and acting as liaison between engineering and sales in

         determining costs and profitability of proposed projects. [Arbaugh Decl. ¶ 6;

         Exhibit 2]




     Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 2 of 22
                 PLAINTIFF’S RESPONSE: Plaintiff admits he performed the duties

         articulated, but that list is not exhaustive.

7.       Plaintiff reported to Sam Smith who was located in Texas, and Smith reported to

         Jose Lugo in New York. [Arbaugh Decl. ¶ 7]

                 PLAINTIFF’S RESPONSE: Plaintiff admits that he began reporting to

         Sam Smith in 2015. The designation of who Sam Smith’s supervisor is/was is not

         material to this case and not properly included in accordance with L.C.R.

         56(a)(1).

8.       In February 2015, Suddenlink hired Tracy Fryer Williams (“Williams”) as an

         Account Executive in Greenville, North Carolina. [Arbaugh Decl. ¶ 8] At the time

         of her hire, she was supervised by Michael Tarrant (“Tarrant”). [Arbaugh Decl. ¶

         9]

                 PLAINTIFF’S RESPONSE: Admitted.

9.       Other Account Executives in Greenville whom Tarrant supervised included

         Sherry Cooper (“Cooper”), Casey Bailey (“Bailey”), and Aaron Penny (“Penny”).

         [Arbaugh Decl. ¶ 10]

                 PLAINTIFF’S RESPOSNE: Admitted.

10.      The Account Executives relied on Plaintiff and Chris Manning (“Manning”),

         Project Development Manager, for sales support. [Autry Decl. ¶ 6]

                 PLAINTIFF’S RESPONSE: Admitted.

11.      While employed with Suddenlink, Williams made multiple complaints with

         Human Resources regarding her treatment in the Greenville office. Specifically,

         Williams complained that her co-workers and supervisor did not like her and that




     Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 3 of 22
      she was “bullied” and “harassed” by them. [See, e.g., Arbaugh Decl. ¶ 11;

      Exhibits 3-6] She also complained that accounts were stolen from her and sales

      leads were unfairly distributed. [Id.]

             PLAINTIFF’S RESPONSE:                Plaintiff admits the statements of

      paragraph 11 and adds that Williams also reported being sexually harassed by

      Tarrant. [Stanley Aff. ¶ 15, 17, 19; Fryer-Williams Aff. ¶ 4]

12.   Plaintiff encouraged Williams to report comments Tarrant made to Williams

      about “personal things” such as whether she was dating anyone and on one

      occasion, whether she had ever dated a married man; Plaintiff admitted he did not

      report this conduct to Human Resources. [Stanley 95:6-96:12]

             PLAINTIFF’S RESPONSE: Admitted.

13.   Plaintiff testified he complained in May 2015 to Tarrant that Cooper and Bailey

      were “harassing” Williams. [Stanley 72:24-73:10]

             PLAINTFF’S RESPONSE: Admitted.

14.   Plaintiff testified he reported that Cooper and Bailey were making “ugly”

      comments about Williams being a “stupid fucking bitch” who did not know how

      to sell. [Stanley 75:16-76:2]

             PLAINTIFF’S RESPONSE: Admitted.

15.   After this initial complaint, Plaintiff continued to report to Tarrant issues

      involving Cooper and Bailey’s treatment of Williams, including them trying to

      take work from Williams in Salesforce, a program used to manage sales and

      leads. [Stanley 79:3-9]

             PLAINTIFF’S RESPONSE: Admitted.




  Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 4 of 22
16.   He also shared that Cooper and Bailey made a lot of “not very nice, not positive

      statements” about Williams that was just “really stupid stuff” and not sexual

      harassment. [Stanley 79:10-80:6; 81:9-13]

             PLAINTIFF’S RESPONSE: Admitted.

17.   Despite Williams’ multiple complaints, Human Resources personnel for the most

      part found her complaints to be unsubstantiated. For example, in the Investigative

      Report completed by Patty Brooke on January 2, 2017, she found “there seems to

      be unprofessional comments from [Williams, Cooper, and Bailey] that need to be

      addressed.” [Arbaugh Decl. ¶ 11; Exhibit 6]

             PLAINTIFF’S RESPONSE:              Plaintiff disputes this purported fact

      because it is an argumentative conclusion provided by Defendant.          Further,

      Plaintiff has personal knowledge of and provided information during interviews

      with human resources to substantiate Ms. Fryer-Williams’ complaints. [Stanley

      Aff. ¶ 16]

18.   Brooke recommended that “leadership set professional expectations to the team

      and possibly look at the individuals on the team complete a civil treatment for

      employee’s training.” [Arbaugh Decl. ¶ 11, Exhibit 6]

             PLAINTIFF’S RESPONSE:                Plaintiff admits that Exhibit 6 of

      Arbaugh’s Declaration includes recommendations by Brooke.            This fact is

      immaterial and not properly included in accordance with L.C.R. 56(a)(1)

19.   As part of the investigation of Williams’ complaints, Plaintiff was interviewed by

      Human Resources. [Stanley 24:9-25:17; 69:1-10]

             PLAINTIFF’S RESPONSE: Admitted.




  Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 5 of 22
20.   Plaintiff testified that as a result of his “support” of Williams, he suffered alleged

      retaliation which included: others making unprofessional comments about him

      behind his back; being excluded from sales meetings; keeping him from going on

      sales calls; and having his office moved. [Stanley 54:69:11-17; 85:6-89:18]

             PLAINTIFF’S RESPONSE: Plaintiff admits that the statement above

      includes some of the examples of retaliation he articulated, but is not the complete

      list of ways Stanley said he was retaliated against. [Stanley Aff. ¶ 23, 25, 31, 34,

      44].

21.   Plaintiff admitted he was not terminated after any of these interviews with Human

      Resources. [Stanley 31:12-19]

             PLANTIFF’S RESPONSE: Defendant’s statement is misleading.

      Plaintiff was asked a series of questions related to different interviews and

      investigations by human resources. As written, there is no context to Plaintiff’s

      testimony and it is being mischaracterized as written.

22.   Plaintiff did not receive any sort of disciplinary action and his pay was not

      reduced following his participation in the investigations of Williams’ complaints.

      [Arbuagh Decl. ¶ 15]

             PLAINTIFF’S RESPONSE: Plaintiff admits his pay was not reduced

      following his participation in the investigation of Williams’ complaint. Plaintiff

      disputes the remainder of this purported fact.         Plaintiff was terminated, a

      disciplinary action, following his participation in the Human Resources

      investigation of Williams’ complaints. [Stanley Aff. ¶ 16, 20, 22, 26, 42, 43;

      Complaint ¶¶ 45-47]




  Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 6 of 22
23.   Both Plaintiff and Williams admitted that Manning was treated similarly to

      Plaintiff. For example, Manning’s office was moved, he was excluded from sales

      meetings, and he was not asked to go on sales calls. [Stanley 87:4-19, 106:10-

      107:9; Williams 68:10-69:10, 99:6-25]

             PLAINFIFF’S RESPONSE: Plaintiff admits that Manning’s office was

      moved and that he was excluded from sales meetings and sales calls. Manning,

      Williams, and Plaintiff all stated that Plaintiff was treated worse than Manning.

      [Manning Aff. ¶ 19]

24.   According to Williams, Tarrant moved Plaintiff and Manning’s offices to allow

      the sales team to have better access to Plaintiff and Manning. [Williams 64:1-9]

             PLAINTIFF’S RESPONSE: Plaintiff admits that Tarrant said the move

      was for the sales team to have better access to Plaintiff and Manning.

25.   Ultimately, Williams’ employment was separated after she failed repeatedly to

      meet her sales quota month over month. [Arbuagh Decl. ¶ 12]

             PLAINTIFF’S        RESPONSE:         Plaintiff   admits    that   Williams’s

      employment with Defendant was terminated and the reason Defendant told

      Williams she was separated from her employment with Defendant was because

      she failed to meet her sales quota. Williams and Plaintiff believe the separation

      was retaliatory because of the various complaints she made to human resources

      and the ethics hotline. [Williams Aff. ¶ 19; Stanley Aff. ¶ 28]

26.   On April 5, 2017, Williams filed an EEOC Charge alleging retaliation “for

      complaining about unprofessional conduct and database irregularities.” [Arbaugh

      Decl. ¶ 13; Exhibit 7]




  Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 7 of 22
              PLAINTIFF’S RESPONSE: Plaintiff admits that Williams filed a charge

      of discrimination on April 5, 2017. The best evidence of the allegations in that

      charge are the charge itself, not Arbaugh’s summary of the document.

27.   Eight days later, the EEOC dismissed this Charge of Discrimination with a no

      cause determination on April 13, 2017. [Williams Depo.; Exhibit 8, Plaintiff

      000227]

              PLAINTIFF’S RESPONSE: Plaintiff admits that a Notice of Right to

      sue was filed related to Williams’ charge of discrimination on April 13, 2017.

      The best evidence of information in the document is the document itself. Further,

      this fact is immaterial and not properly included in accordance with L.C.R.

      56(a)(1).

28.   The following month, Williams began working for CenturyLink, a direct

      competitor of Suddenlink, as a sales executive for new business in eastern North

      Carolina. [Williams Depo. 30:4-15]

              PLAINTIFF’S RESPONSE: Admitted.

29.   After Williams’ termination, Plaintiff admitted that the alleged retaliation abated

      somewhat although he contended he was still excluded from sales calls and

      required to submit new reports to his supervisor. [Doc. No. 1, ¶ 38]

              PLAINTIFF’S RESPONSE: Defendant purports to summarize a

      statement made in the Complaint. The best evidence of what Plaintiff said in the

      Complaint is the Complaint not Defendant’s summary of a statement made in the

      Complaint.

30.   Plaintiff requested a call (the “Call”) on Friday, August 25, 2017, to discuss a bid




  Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 8 of 22
      for Beaufort County Schools (“BCS”). [Stanley 27:2-13; 28:23-24]

             PLAINTIFF’S RESPONSE: Plaintiff admits that he requested a call be

      scheduled, but did not request that the call take place specifically on August 25,

      2017. [Stanley Aff. ¶ 35]

31.   BCS had published a request for proposals (“RFP) from service providers for an

      E-Rate project for the school system. [Autry 76:4-77:4]

             PLAINTIFF’S RESPONSE: Admitted.

32.   This E-Rate proposal was one of the most complex and competitive opportunities

      Suddenlink would compete for on a yearly basis. [Autry 77:6-81:22]

             PLAINTIFF’S RESPONSE: Admitted.

33.   The purpose of the Call was to discuss project costs so Plaintiff could calculate

      the initial rate of return (“IRR”) for the project. [Stanley 28:7-20]

             PLAINTNIFF’S RESPONSE: Admitted.

34.   Dedric Staton, a Suddenlink employee, set up the call using Microsoft Lync

      (“Lync”), a software program Suddenlink used to organize and manage

      participation in conference calls. [Stanley 29:6-9; Autry 67:14-24]

             PLAINTIFF’S RESPONSE: Admitted.

35.   The Lync program permits invitees to participate either by using a dial-in number

      and conference code, or by connecting through the Lync website via an online

      link. [Autry 64:13- 23]

             PLAINTIFF’S RESPONSE: Admitted.

36.   All attendees invited to the Call were Suddenlink employees. [Autry Decl ¶ 8]

             PLAINTIFF’S RESPONSE: Admitted.




  Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 9 of 22
37.   At the beginning of the Call, the leader called the roll to confirm attendees.

      [Arbaugh Decl. ¶ 17; Exhibit 10]

             PLAINTIFF’S RESPONSE: This purported fact is not material and not

      properly included in accordance with L.C.R. 56(a)(1).

38.   When roll was taken, Penny noticed Plaintiff did not initially respond when his

      name was called. [Arbaugh Decl. ¶ 17; Exhibit 10]

             PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 10 purports to

      be an Incident Report that summarizes statements by, among other people, Penny.

      Plaintiff disputes the assertion that the content of the Incident Report is a

      complete and accurate transcription of the conversations recorded therein. The

      best evidence of the conversations summarized in the Incident Report would be

      Penny’s testimony regarding the conversation. [See Stanley Aff. ¶ 37; Manning

      Aff. ¶ 29]

39.   Manning, another attendee on the Call, whose cubicle was near Penny’s,

      separately called Plaintiff (who was not in the office at the time) to ensure his

      attendance on the Call. [Stanley 29:13-19] When Plaintiff answered his phone, he

      told Manning his phone was dying, but he would jump on the call. [Id.] Plaintiff

      then got into his vehicle, plugged in his phone, called into the Call, and drove to

      the office where he went to Manning’s office to complete the call. [Id.]

             PLAINTIFF’S RESPONSE: Admitted.

40.   While Manning was on speakerphone with Plaintiff asking Plaintiff to join the

      call, Cooper overheard the conversation. [Arbaugh Decl. ¶ 18; Exhibit 12] She

      walked over to Penny’s desk where she looked at the computer which showed the




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 10 of 22
      individuals called into the call. [Id.] She saw Williams’ name as being a

      participant on the Call. [Id.]

              PLAINTIFF’S RESPONSE: Plaintiff admits that Cooper said she

      overheard the conversation, but is without knowledge to know if that is true.

41.   After the Call, both Cooper and Penny reported to their supervisor, John Autry,

      that they had observed Williams’ name on the conference bridge. [Arbaugh Decl.

      ¶ 18; Exhibits 11 and 12].

              PLAINTIFF’S RESPONSE: Admitted.

42.   Autry requested that both Cooper and Penny give him a written statement

      outlining what they had witnessed. [Arbaugh Decl. ¶ 19; Exhibit 13]

              PLAINTIFF’S RESPONSE: Admitted.

43.   Once Autry received the statements, he reported the information to his supervisor,

      Michael Shaffer. [Autry 91:22-92:3]

              PLAINTIFF’S RESPONSE: Admitted.

44.   Even though he had never dealt with a situation like this before, Autry felt

      obligated to report the incident because the purpose of the Call was to discuss

      confidential and proprietary trade secret information on how to respond to the

      Beaufort County Schools E-Rate RFP—a very competitive process. [Autry 94:12-

      97:1]

              PLAINTIFF’S RESPONSE: Plaintiff admits that Autry said he had

      never dealt with a “situation like this.” Plaintiff’s evidence disputes the assertion

      that the Call was to discuss confidential and proprietary trade secret information.

      [Complaint, ¶ 40; Manning Aff. ¶ 30]




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 11 of 22
45.   On Monday, August 28, Smith received an email from Steve Tulloh, Shaffer’s

      supervisor, requesting that Smith obtain information from Plaintiff related to the

      August 25 Call. [Arbaugh Decl. ¶ 17; Exhibit 10]

              PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 10 purports to

      be an Incident Report that summarizes statements and events. Plaintiff disputes

      the assertion that the content of the Incident Report is a complete and accurate

      summary of all events. The best evidence of an email from Tulloh to Smith

      would be a copy of the email.

46.   After receiving the email, Smith contacted Plaintiff to speak with him regarding

      the Call. [Id.]

              PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 10 purports to

      be an Incident Report that summarizes statements and events. Plaintiff disputes

      the assertion that the content of the Incident Report is a complete and accurate

      summary of all events. The best evidence of what Smith did after allegedly

      receiving an email would be Smith’s testimony or a statement by Smith as to his

      actions.

47.   During this conversation, Plaintiff revealed for the very first time that Penny had

      sent him an “inappropriate” video (the “Images”) to his work cell phone a week

      earlier on August 21. [Id.; Stanley 147:19-148:9; Arbaugh Decl. ¶ 23; Exhibit 15].

              PLAINITFF’S RESPONSE:             Plaintiff disputes this purported fact.

      Plaintiff verbally complained to John Autry at the time the video was sent.

      [Stanley Dep. 148:17-20]

48.   Smith questioned why Plaintiff had not reported this immediately as required by




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 12 of 22
      Company policies. [Arbaugh Decl. ¶ 17; Exhibit 10]

              PLAINTIFF’S RESPONSE: Plaintiff disputes this purported fact.

       Plaintiff’s testimony was that he did report the text message at the time it was

       sent in accordance with Company policy. [Stanley Dep. 148:17-20]

49.   Plaintiff indicated he had just noticed the video and thought someone else would

      have reported it. [Id.]

              PLAINTIFF’S RESPONSE:              Plaintiff disputes this purported fact

       because it is misleading. Plaintiff complained to John Autry about the text

       message he saw on August 21, 2017. On August 25, 2017, Plaintiff realized a

       second text message had been sent. Plaintiff admits he thought someone else

       who witnessed the exchange might also report the incident to Human Resources.

       [Stanley Dep. 148:17-20]

50.   Upon receipt of this complaint from Plaintiff, Smith reported this information to

      Lugo, his supervisor, who escalated the issue up to Human Resources. [Lugo

      24:15-27:22]

              PLAINTIFF’S RESPONSE: Admitted.

51.   In addition to reporting the Images to his supervisor, Plaintiff also reached out to

      Penny’s supervisor, Autry, to report that Penny had shared inappropriate materials

      with him and that he was going to report this to HR. [Autry 162:2-20]

              PLAINTIFF’S RESPONSE: Admitted.

52.   Eventually, Duska Arbaugh, Regional Director of Human Resources, was tasked

      with investigating: (1) the August 25 Call; and (2) Plaintiff’s complaint about the

      Images. [Arbaugh 17:14-16; Arbaugh Decl. ¶¶ 16 and 23]




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 13 of 22
              PLAINTIFF’S RESPONSE: Admitted

53.   On August 30, 2017, Autry, Penny’s direct supervisor, spoke with Penny

      concerning Plaintiff’s allegation that Penny shared the Images with Plaintiff on

      August 21, 2017. [Autry 166:7-13; Arbaugh Decl. ¶ 24; Exhibit 16]

              PLAINTIFF’S RESPONSE: Admitted.

54.   Penny indicated he had received a video from a friend (not a Suddenlink

      employee) titled “Eclipse.” [Id.]

              PLAINTIFF’S RESPONSE: This fact is immaterial and not properly

      included in accordance with L.C.R. 56(a)(1).

55.   Penny admitted to showing the video to Manning and Plaintiff on the morning of

      August 21, 2017. [Id.]

              PLAINTIFF’S RESPONSE: Admitted.

56.   Penny stated that he, Plaintiff, and Manning often willingly shared “Adult

      Humor” among themselves, and that Penny had been the recipient of similar

      material from Plaintiff in the past. [Id.]

              PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 16 purports to

      be an email strand from John Autry to Duska Arbaugh that summarizes

      statements and events. Plaintiff disputes the assertion that the content of the email

      is a complete and accurate transcription of a conversation between Autry and

      Penny. The best evidence of what Penny said would be Penny’s testimony.

57.   When Penny showed the Eclipse video to Plaintiff, Plaintiff said the video was

      “hilarious” and asked Penny to send it to him so he could share it with his son.

      [Id.]




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 14 of 22
             PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 16 purports to

      be an email strand from John Autry to Duska Arbaugh that summarizes

      statements and events. Plaintiff disputes the assertion that the content of the

      email is a complete and accurate transcription of a conversation between Autry

      and Penny. The best evidence of what Penny said would be Penny’s testimony.

58.   When Penny asked for Plaintiff’s personal cell phone number, Plaintiff instructed

      Penny to send the Images to his work cell phone. [Id.]

             PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 16 purports to

      be an email strand from John Autry to Duska Arbaugh that summarizes

      statements and events. Plaintiff disputes the assertion that the content of the email

      is a complete and accurate transcription of a conversation between Autry and

      Penny. The best evidence of what Penny said would be Penny’s testimony. [See

      Manning Aff. ¶ 26; Stanley Aff.¶ 33]

59.   Penny admitted sending the video to Plaintiff’s work phone. [Id.]

             PLAINTIFF’S RESPONSE: Admitted.

60.   Penny further acknowledged his behavior was inappropriate and committed to not

      participating or being involved in the type of behavior moving forward. [Arbaugh

      Decl. ¶¶ 24 and 25; Exhibits 16 and 17]

             PLAINTIFF’S RESPONSE: Admitted.

61.   Autry sent Arbaugh an email summarizing his discussion with Penny. [Autry

      162:2- 13; Arbaugh Decl. ¶24; Exhibit 16]

             PLAINTIFF’S RESPONSE: Plaintiff admits that Autry sent Arbaugh an

      email purporting to summarize his discussion with Penny. Plaintiff disputes the




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 15 of 22
      assertion that the content of the email is a complete and accurate transcription of a

      conversation between Autry and Penny. The best evidence of what Penny said

      would be Penny’s testimony.

62.   As part of the investigation of this complaint, Arbaugh spoke with Plaintiff about

      his allegations. [Arbaugh 96:9-97:3]

             PLAINTIFF’S RESPONSE: Admitted.

63.   Following the investigation, Penny received a corrective action for sharing

      inappropriate material in the workplace. [Arbaugh Decl. ¶ 25; Exhibit 17;

      Arbaugh 97:2-3]

             PLAINTIFF’S RESPONSE: Admitted.

64.   Plaintiff did not receive any disciplinary action in connection with these events.

      [Arbaugh Decl. ¶¶ 15 and 26]

             PLAINTIFF’S RESPONSE: Admitted.

65.   As part of the investigation of the Call, Arbaugh pulled company cell phone

      records for each attendee from August 4, 2017 through August 30, 2017.

      [Arbaugh Decl. ¶ 22; Exhibit 14]

             PLAINTIFF’S RESPONSE: Plaintiff disputes this assertion. Williams

      testified that she does not know what her land line telephone number was in

      August 2017. [Williams 268:7-12]

66.   Based on these records, only Plaintiff’s call log could be tied to Williams’

      personal cell phone and land line. [Id.]

             PLAINTIFF’S RESPOSNE: Defendant’s evidence does not support this

      assertion. Neither Plaintiff nor Defendant have provided credible evidence of




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 16 of 22
      what Williams’ land line telephone number was in August 2017.

67.   When Arbaugh analyzed these records, she found that Plaintiff and Williams had

      a total of 889 minutes of talk time with each other over a two-week period. [Id.]

              PLAINTIFF’S RESPONSE: Plaintiff admits that Arbaugh testified that

      she calculated 889 minutes of talk time between Plaintiff and Williams over a two

      week period. The best evidence of the talk time between Plaintiff and Williams

      are the telephone records.

68.   In fact, Plaintiff and Williams talked on three separate occasions on the day of the

      Call. [Id.]

              PLAINTIFF’S RESPONSE: Plaintiff admits that Arbaugh testified that

      Plaintiff and Williams spoke on three occasions on the day of the Call. The best

      evidence of how many times Plaintiff and Williams spoke on August 25, 2017 are

      the telephone records.

69.   Despite this evidence, Arbaugh did not limit her investigation to cell phone

      records. [Id.]

              PLAINTIFF’S RESPONSE: Plaintiff admits that Arbaugh reviewed

      information other than the cell phone records for Plaintiff’s Company issued cell

      phone. The manner in which the statement is phrased is argumentative.

70.   She also requested email and Instant Message (“IM”) searches, badge swipe

      information, and explored whether the Company could verify Plaintiff’s location

      through GPS information. [Id.]

              PLAINTIFF’S RESPONSE: Admitted.

71.   In addition, Arbaugh collected information pertaining to the numbers that dialed




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 17 of 22
      into the meeting and confirmed as part of her investigation that a call did come in

      from Williams’ home land line. [Arbaugh 107:23-108:3; 119:7-21]

             PLAINTIFF’S RESPONSE:              Plaintiff disputes this purported fact.

      There is no credible evidence in the record of what Williams’ land line telephone

      number was in August 2017. Further, Penny and Cooper reported they saw

      Williams’ name on the call bridge not a telephone number. [Autry Dep. Ex. 9;

      Autry Dep. 147: 6-18] [Autry Dep. 190:14 – 196:23; Autry Dep. Ex. 12-14;

      SUDDENLINK_000453-461]

72.   At her deposition, Williams admitted that she had a telephone landline at this time

      although she professed to be unable to remember the number. [Williams Depo.

      12:8-15]

             PLAINITFF’S RESPONSE: Plaintiff admits that Williams admitted to

      having a land line in August 2017. However, the statement is phrased in an

      argumentative manner that distorts Williams’ testimony.

73.   After gathering this documentation, Arbaugh conducted one-on-one interviews of

      attendees on the Call. [Arbuagh 109:23-12]

             PLAINTIFF’S RESPONSE: Admitted.

74.   Of the individuals interviewed, Plaintiff was the only attendee who admitted to

      having an outside relationship with Williams. [Arbaugh Decl. ¶ 22; Exhibit 14]

             PLAINTIFF’S RESPONSE: Arbaugh’s interview questions did not ask

      whether the interviewees had any contact with Tracy Fryer Williams and if yes,

      when they had contact. Three pages of interview notes acknowledged contact

      with Williams. [Arbaugh Dep. Ex. 24]




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 18 of 22
75.   When Arbaugh asked Plaintiff if he spoke to Williams on the day of the Call, he

      indicated he was not sure but “maybe.” [Id.]

             PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 14 to

      Arbaugh’s Declaration purports to be an Investigative Report that summarizes

      statements and events. Plaintiff disputes the assertion that the content of the

      Investigative Report is a complete and accurate summary of events and

      transcription of conversations.

76.   Arbaugh then shared Plaintiff’s cell records reflected he spoke to Williams in the

      morning, in the afternoon before the Call, and later in the evening for a total of 74

      minutes that day. [Id.]

             PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 14 to

      Arbaugh’s Declaration purports to be an Investigative Report that summarizes

      statements and events. Plaintiff disputes the assertion that the content of the

      Investigative Report is a complete and accurate summary of events and

      transcription of conversations.

77.   When Arbaugh asked where he was during the Call, Plaintiff said he was parked

      in his driveway on his cell phone. [Id.]

             PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 14 to

      Arbaugh’s Declaration purports to be an Investigative Report that summarizes

      statements and events. Plaintiff disputes the assertion that the content of the

      Investigative Report is a complete and accurate summary of events and

      transcription of conversations.

78.   During the interview, Plaintiff stated that he knew how “it looked,” but he did not




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 19 of 22
      give Williams the number for the call. [Id.]

             PLAINTIFF’S RESPONSE: Plaintiff admits that Exhibit 14 to

      Arbaugh’s Declaration purports to be an Investigative Report that summarizes

      statements and events. Plaintiff disputes the assertion that the content of the

      Investigative Report is a complete and accurate summary of events and

      transcription of conversations.

79.   Based on this investigation, Arbaugh prepared a report in which she concluded

      there was reasonable suspicion to believe that Plaintiff either provided the call-in

      number to Williams or that Plaintiff was with Williams during the Call. [Id.]

             PLAINTIFF’S RESPONSE: Plaintiff admits that Arbaugh prepared a

      report and concluded that Plaintiff provided the call-in number to Williams.

      However, Plaintiff disputes Arbaugh made that conclusion based on the evidence

      collected during her alleged investigation. Arbaugh concluded Plaintiff had given

      Williams the call-in information about Plaintiff before the investigation was

      complete. [See Arbaugh Dep. Ex. 25]

80.   Suddenlink’s Employee Handbook explicitly prohibits employees from sharing

      confidential information. [Arbaugh Decl. ¶ 27; Exhibit 18]. Employees who

      violate this policy are subject to disciplinary action, including immediate

      termination. [Id.]

             PLAINTIFF’S RESPONSE: Admitted.

81.   The evidence of the investigation led her to believe Plaintiff’s relationship with

      Williams posed a risk of Suddenlink’s proprietary information being leaked or

      shared with a direct competitor. [Arbaugh Decl. ¶ 22; Exhibit 14]




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 20 of 22
              PLAINTIFF’S RESPONSE: Plaintiff admits that Arbaugh made certain

       conclusions. However, Plaintiff disputes Arbaugh’s conclusions were based on

       the evidence of her investigation.     Further, Arbaugh’s belief that Plaintiff’s

       relationship posed a risk of Suddenlink’s proprietary or confidential information

       being leaked is unreasonable when Arbaugh acknowledged that Plainitff was

       allowed to keep access to Suddenlink’s proprietary information between August

       25th and September 28, 2017 while she conducted her investigation. [See

       Arbaugh 187:2-8]

Respectfully submitted this the 11th day of January, 2021.

                                            The Law Offices of Oliver & Cheek, PLLC

                                            By:     s/Ciara L. Rogers
                                                    Ciara L. Rogers
                                                    N.C. State Bar No. 42571
                                                    Post Office Box 1548
                                                    New Bern, NC 28563-1548
                                                    Telephone: (919) 987-2024
                                                    Facsimile: (252) 633-1950
                                                    Email: ciara@olivercheek.com
                                                    Attorney for Plaintiff




 Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 21 of 22
                                CERTIFICATE OF SERVICE

       I, Ciara L. Rogers, Post Office Box 1548, New Bern, North Carolina 28563, certify:

       That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
age;

        That on the 11th day of January, 2021, I served copies of the foregoing pleading on the
parties listed below via CM/ECF.

       I certify under penalty of perjury that the foregoing is true and correct.

       This the 11th day of January, 2021.
                                                      The Law Offices of Oliver & Cheek, PLLC

                                                      By:     s/Ciara L. Rogers
                                                              Ciara L. Rogers
                                                              N.C. State Bar No. 42571
                                                              PO Box 1548
                                                              New Bern, NC 28563-1548
                                                              Telephone: (919) 987-2024
                                                              Facsimile: (252) 633-1950
                                                              Email: ciara@olivercheek.com
                                                              Attorney for Plaintiff


To:
Ann H. Smith, Esq.            (via CM/ECF)
Attorney for Defendant




        Case 4:19-cv-00030-BO Document 48 Filed 01/11/21 Page 22 of 22
